OPINION DENYING A REHEARING.
The opinion of the court was delivered by
Burch, j. :
The defendants file a petition for a rehéaring on the ground they have been denied the right to be fully heard in this court.
The cause was argued orally by the attorney who signs the petition, and by counsel for the state. The defendants’ abstract and brief were on file, but the state’s counter-abstract and brief had not been completed. Time was given for this to be done, and the defendants were given leave to reply by further abstract and brief, if necessary. The state’s counter-abstract and brief were not filed within the time allowed, and did not reach the attorney until a few days before the opinion affirming the judgment of the district court .was filed. The attorney now says he would have submitted further abstract and brief, had he been given an opportunity.
The extent to which the defendants were harmed may be judged by the fact that no additional abstract or brief is tendered. Furthermore, no subject which additional abstract might illuminate is indicated, and no statement or argument contained in the state’s brief, to which the attorney desired to *308reply, is specified. The fact is, the court’s opinion was written before the state’s belated counter-abstract and brief were received. The determining questions in the case were clearly delineated and fully argued in the district court. The statements of their positions by counsel for the respective parties, their arguments, and the views of the trial court, were fully presented in the defendants’ abstract. The abstract, the defendants’ brief, and the oral arguments at the hearing in this court, put the court in full possession of the case. The court was able to reach a decision without further assistance from counsel for the state, and did so. When the state’s counter-abstract and brief came in, they required no modification of the opinion already prepared, which treated the case as the defendants had presented it, and it would not advance their interests for them to go to the trouble and expense of replying to anything the state’s counter-abstract and brief contained.
The petition for a rehearing charges that the court’s opinion was based on an unfounded assumption that the warrant held by the constable was one for breach of the peace only. The defendants are far from clear in their statements about the character of the warrant. They say the warrant was for an occurrence at the back door of Van Wormer’s office, where he discharged a shotgun, a deadly weapon, some of the shot striking the defendant Perkins. They do not assert positively that the warrant was not for breach of the peace, but sometimes they call it a felony warrant.
In stating the case to the jury, the attorney signing the petition said the evidence would show that his clients were deputized to guard Van Wormer while the constable went to get a warrant and to arrange for a trial, and while the constable went to make arrangements for the trial, after service of the warrant. In the colloquy between court and counsel over the theory of the case, the court indicated that it understood the warrant was for a misdemeanor, and was not corrected. When the constable was on the witness stand, the attorney offered to prove by him that he was informed that Van Wormer had disturbed the peace by shooting out of the rear door of his office, and some of the shot had wounded Perkins; that Van Wormer surrendered to the constable, and he *309deputized the defendants to guard the prisoner; that he went to the justice of the peace, made complaint, and received the warrant; that he returned and served the warrant on Van Wormer; and that he again left the prisoner in custody of the defendants while he went to the justice of'the peace and arranged for the trial on the charge contained in the complaint and warrant. Other offers of proof follow:
“Mr. Macy: The defendants, and each of them, offer to prove by this witness now on the stand that the witness appointed the defendants, J. E. McCarty, Joe Littell, and Walter Littell, as officers to guard and keep the custody of Don Van Wormer, until such time as he could make arrangements for the holding of a session of the court to try the defendant for the crime for which he had just arrested Don Van Wormer.”
“Thereupon, Fred Thompson arrested Van Wormer and appointed and deputized Joe Littell, Walter Littell and J. E. McCarty to guard Van Wormer, while he went to the justice of the peace’s office and got a warrant for his arrest. That soon after constable Thompson came back to the Van Wormer office with a warrant, and formally arrested Van Wormer under the warrant, and again appointed and required Joe Lit-tell, Walter Littell and J. E. McCarty to remain at the Van Wbrmer office, and to guard and hold Don Van Wormer while he arranged for a trial on the charge contained in the complaint, filed by Constable Thompson, and also contained in the warrant which had just been served on Don Van Wormer.” • .
“The defendants and each of them now offer to prove by the witness on the stand that when Martin E. Moore entered the Van Wormer office, he said to Don Van Wormer, T have a warrant for you, Don,’ to which both Walter Littell and Cy McCarty replied to' Martin E. Moore, ‘Don is already under arrest by officer Thompson, and he has appointed us to guard him until he can arrange a place for trial.’ ” •
One feature of these offers which stands out in bold relief is the contemplated trial of Van Wormer. The constable was informed that Van Wormer had disturbed the peace. The constable went to Van Wormer’s office,, found him there, and Van Wormer voluntarily surrendered. For some undisclosed reason, the constable did nqt proceed to take his prisoner before a magistrate. He recognized that under the circumstances he had business with the justice of the peace, but, after mounting a guard over the culprit, he went alone. Finding the justice of the peace, the constable made complaint, and a warrant was issued. . The constable then returned to Van Wormer’s office, found him in the secure keeping of the deputies, and “arrested” *310him. The constable, however, had omitted, for some reason, to arrange with the justice of the peace for the trial, He again requisitioned the services of his guardsmen, and went back alone to arrange for the trial. When the sheriff appeared, the defendants told him they were guarding Van Wormer until the constable could arrange for the trial. The constable did arrange for the trial, and the trial was to be on the charge contained in the complaint made by the constable and stated in the warrant. Now this story is singular enough, but the court hesitates to believe that whoever invented it intended to add a finishing touch of absurdity by having the constable make formal arrangements for a felony trial before a justice of the peace.
In the petition for a rehearing it is said that, if the acts of the defendants from the time the sheriff arrived at Van Wormer’s office until he was killed were continuing acts, the rejected evidence should have been admitted. The evidence was offered for just-two purposes, stated in the former opinion, and neither purpose was subserved, whether the acts of the defendants were successive — protest inside the building, followed by force displayed outstide the building — or were continuing acts, of protest, or force, or both, beginning inside the building and continuing until Van Wormer was set at liberty.
Complaint is made because the original, opinion made no mention of an offer to prove a conversation between the constable and the sheriff, occurring after the constable had procured, but before he had served, his warrant, in which the sheriff told the constable he was doing all right, and to go ahead. The evidence, if admitted, would have shown proper noninterference with the constable while he was apparently pursuing — somewhat irregularly, but pursuing — the course of an officer of the law. The evidence-had no tendency to exculpate the defendants for what occurred two or three hours later, when the sheriff, holding a felony warrant for the offender, found him still at his office, surrounded by his friends, the constable’s warrant still unexecüted, and the constable absent.
It is said the court assumes a state of facts to exist by reference to the Van Wormer case. What state of facts the court assumed, and what effect the assumption had on the decision, the petition forbears to disclose.
*311It is said the court refers to statements made by Van Wormer, and an argument is 'made that the defendants were not bound by such statements unless there were a conspiracy, and conspiracy was not charged. A reading of the opinion will disclose that, in showing the prosecution was limited to obstruction and resistance of the sheriff by force and violence, the court quoted from the opening statement to the jury by counsel for the prosecution. In the quotation was a statement attributed to Van Wormer.
The petition for a hearing is denied.